--------------------------------------------------------------------------------

EXHIBIT 10.01
 
CONSULTING AND CONFIDENTIALITY AGREEMENT
 
THIS CONSULTING AND CONFIDENTIALITY AGREEMENT  (the “Agreement”), dated as of
April 15, 2011,  is made and entered into by and between Integral Technologies,
Inc., a Nevada corporation, (the “Company” or “Integral”) and Herbert C.
Reedman, Jr., individually, (the “Consultant”).
 
WHEREAS, the Company desires to engage Consultant to provide certain consulting
services as the Company may direct; and
 
WHEREAS, the Consultant is willing to be engaged by the Company as a consultant
and to provide such services in assisting in the commercialization of Integral’s
ElectriPlast™ and other technologies.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:
 
1.             Consulting.            The Company hereby retains Consultant, and
Consultant hereby agrees to be available as a consultant to the Company, upon
the terms and subject to the conditions contained herein.  During the Consultant
Term (as hereinafter defined), Consultant shall provide certain consulting
services to the Company as requested by management.
 
2.             Term.           Subject to the provisions for termination
hereinafter provided, the term of this Agreement shall commence on the date set
forth above (the “Effective Date”) and shall continue until March 14, 2014 (the
“Consultant Term”).
 
3.             Compensation.             In consideration of the Services (as
hereafter defined) to be rendered by Consultant hereunder, during the Consultant
Term the Company shall pay and grant to Consultant, and Consultant agrees to
accept the following:
 
(a)           As a consulting fee, $14,000 per month (the “Consulting Fee”)
payable at the beginning of each month.  The decision on whether the Consulting
Fee will be increased will be at the sole discretion of the Company.  The
Company shall pay the Consulting Fee to the Consultant without offset, deduction
or withholding of any kind or for any purpose. The Consultant shall pay any and
all taxes, including, federal, state and local taxes, incurred by him with
respect to the Consulting Fee.  The consultant agrees to delay payment until
such time as the Company secures financing satisfactory to the Board of
Directors.


(b)           On the execution of this Agreement, the amount of 150,000 common
shares of the Company and, on the six-month anniversary of the execution of this
Agreement, an additional 100,000 common shares of the Company, all duly issued.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           On the execution of this Agreement, the Company shall grant to
Consultant 600,000 options for the right to purchase common stock of the
Company. The Grant of Option forms part of this Agreement and is attached as
Exhibit A. These options shall be priced and vested pursuant to the Grant of
Option and as indicated below.

Number of Options
Vesting Date
Expiry Date
Option Price
100,000
October 15, 2011
October 15, 2014
$0.50
100,000
April 15, 2012
April 15, 2015
$0.50
100,000
October 15, 2012
October 15, 2015
$0.50
100,000
April 15, 2013
April 15, 2016
$0.50
100,000
October 15, 2013
October 15, 2016
$0.50
100,000
April 15, 2014
April 15, 2017
$0.50



(d)           On the first year anniversary of the execution of this Agreement
the Company shall grant to Consultant 1,250,000 options for the right to
purchase common stock of the Company. The Grant of Option forms part of this
Agreement and is attached as Exhibit A. These options shall be priced and vested
pursuant to the Grant of Option and as indicated below.


Number of Options
Vesting Date
Expiry Date
Option Price
250,000
April 15, 2012
April 15, 2015
$0.001
250,000
October 15, 2012
October 15, 2015
$0.001
250,000
April 15, 2013
April 15, 2016
$0.001
250,000
October 15, 2013
October 15, 2016
$0.001
250,000
April 15, 2014
April 15 2017
$0.001

 
(e)           The consideration to be given by Consultant for the Consulting
Fee, the issue of common stock and the Grant of Options shall include the
following services (the “Services”) over the Consultant Term:  Consultant’s
Services shall consist of those duties and responsibilities as may be
established and directed by the management of the Company. The Company and the
Consultant intend that the Services shall be rendered primarily from the
Consultant's office in  Pennsylvania and may be provided in person at meetings
or via telephone or e-mail or other written communications.
 
4.             Termination.


(a)           The Consultant Term will end on April 15, 2014 (the “Expiration
Date”), unless sooner terminated (i) by the death of Herbert C. Reedman, Jr. or
upon Notice of Termination (as defined below) delivered to Consultant as a
result of his Disability (as defined in Section 4(f) below), (ii) by the Company
at any time prior to the Expiration Date for Cause (as defined in Section 4(d)
below), or (iii) by the Consultant for material breach of this Agreement by the
Company, which is not cured after 30 days’ written notice of such breach by
Consultant to Company.   Any termination of the Consultant Term by the Company
or by Consultant (other than termination upon Herbert C. Reedman, Jr.’s death or
for breach by the Company) must be communicated by written “Notice of
Termination” to the other party hereto.  “Termination Date” means (i) if the
Consultant Term has not already been terminated by such date, the Expiration
Date, (ii) if the Consultant Term is terminated by Herbert C. Reedman, Jr.’s
death, the date of Herbert C. Reedman, Jr.’s death, (iii) if the Consultant Term
is terminated upon Herbert C. Reedman, Jr.’s Disability, by the Company, the
date specified in the Notice of Termination, (iv) if the Consultant Term is
terminated by the Company for Cause, upon receipt of Notice of Termination by
Herbert C. Reedman, Jr.;   (v) if the Consultant Term is terminated by Herbert
C. Reedman, Jr., upon the expiration of 30 days following receipt by the Company
of written  notice of a breach that has not been cured by the Company within
such period.


 
2

--------------------------------------------------------------------------------

 
 
(b)           If the Consultant Term is terminated by the Company for Cause, the
Company will pay Consultant only those amounts due as identified in paragraph
3(a), prorated, to the Termination Date and any unpaid expenses as of the
Termination Date.  Upon delivery of the payment described in this Section 4(b),
the Company will have no further obligation to Consultant under this Agreement.
Consultant shall retain all vested stock options granted him as of the Date of
Termination.
 
(c)           If Consultant Term is terminated by the Consultant under paragraph
4(a) for material breach of this Agreement by the Company, the Company will pay
Consultant the full amount of the remaining compensation for the entire
Consultant Term as identified in Section 3(a) as compensation payments become
due monthly, plus all unpaid expenses as of the Termination Date.  Consultant
shall retain all vested stock options granted him as of the Date of Termination.
 
(d)           “Cause” means any one of the following: (i) a material breach by
Consultant of this Agreement, (ii) Consultant’s conviction of, guilty plea to,
or confession of guilt of, a felony, but expressly excluding misdemeanor traffic
violations, (iii) fraudulent, dishonest or illegal conduct, gross negligence or
willful misconduct by Consultant in the performance of Services for or on behalf
of the Company or any of its subsidiaries or any other conduct detrimental to
the business, operations or reputation of the Company or any of its subsidiaries
as determined by the Company’s board of directors (the “Board”)  in good faith,
regardless of whether such conduct is within the scope of Consultant’s duties,
(iv) Consultant’s misappropriation of funds, (v) Consultant engaging in conduct
involving an act of moral turpitude, (vi) failure to comply with the directions
of the Board, provided that such directions are reasonable, lawful, and
consistent with Consultant’s duties and responsibilities hereunder, (vii)
Consultant’s failure to perform in any material respect all of Consultant’s
obligations and duties pursuant to this Agreement, (viii) Consultant’s failure
to achieve performance and other goals established by the Board in good faith
from time to time (except where such failure results from extraordinary
circumstances outside of Consultant’s control (i.e. force majeure).
 
(e)           “Disability” means any accident, sickness, incapacity or other
physical or mental disability which prevents Herbert C. Reedman, Jr. from
performing substantially all of the duties Consultant has been assigned by the
management of the Company or any of its subsidiaries for either (i) 30
consecutive days or (ii) 30 days during any period of 365 consecutive days, in
each case as determined in good faith by the Board.
 
 
3

--------------------------------------------------------------------------------

 
 
5.             Reimbursement.  The Company will reimburse Consultant for all
reasonable out-of-pocket expenses incurred in connection with this Agreement..
 
6.             Confidential Information.   Forming part of this Agreement as
Exhibit B, and to be executed by the Company and Herbert C. Reedman, Jr., is the
Company’s standard Non-Disclosure Agreement.
 
7.             Independent Contractor.  It is understood and agreed that this
Agreement does not create any relationship of association, partnership or joint
venture between the parties, nor constitute either party as the agent or legal
representative of the other for any purpose whatsoever; and the relationship of
Consultant to the Company for all purposes shall be one of independent
contractor.  Neither party shall have any right or authority to create any
obligation or responsibility, express or implied, on behalf or in the name of
the other, or to bind the other in any manner whatsoever.
 
8.             Ownership. Consultant agrees that all patentable material, notes,
records, drawing, designs, improvements, developments, discoveries and trade
secrets (collectively, “Material”) conceived, made or discovered by Consultant,
solely or in collaboration with others, while providing services to  the Company
and  the period of this Agreement which relate in any manner to the business of
the Company that Consultant may be directed to undertake or which Consultant may
become associated with the Company in performing the Services hereunder, are the
sole property of the Company.  Consultant further agrees to assign (or cause to
be assigned) and does hereby assign fully to the Company all Material and any
patents or other intellectual property rights relating thereto.
 
9.             Further Assurances.  Consultant agrees to assist the Company, or
its designee, at the Company’s expense, in every reasonable and proper way to
secure the Company’s rights in ElectriPlast™ and applications related thereto,
and any patents or other intellectual property rights relating thereto in any
and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights in order to
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title and interest in and to such Material, and any patents
or other intellectual property rights relating thereto,  Consultant further
agrees that Consultant’s obligation to execute or cause to be executed, when it
is in Consultant’s power to do so, any instrument or papers pursuant to this
Agreement shall continue after the termination of the Agreement.
 
10.           Work Made for Hire.  The Company is engaging the services of
Consultant to provide Services as described herein for or on behalf of the
Company and/or for a customer or customers of the Company. Consultant recognizes
and agrees that all work and products that Consultant creates or develops within
the scope of this engagement will be Work Made for Hire that belongs to the
Company and will remain the property of the Company.  The Company will
exclusively own, solely and completely, any work, process, product, idea or
concept – whether such may be protected by patent or not – that Consultant
creates, conceives or develops, in whole or in part, within the scope of
Consultant’s engagement by the Company. To the extent that Consultant’s work for
the Company may not be deemed a Work Made For Hire, Consultant hereby assigns
all of his right, ownership, interest and patents in such works completely and
exclusively to the Company.


 
4

--------------------------------------------------------------------------------

 
 
11.           Representations and Warranties
 
(a)            Representations and Warranties of the Company. The Company
represents and warrants to and covenants with the Consultant that:
 
(i) Incorporation, Good Standing, and Due Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada; has the corporate power and authority to own its assets
and to transact the business in which it is now engaged and in which it proposes
to be engaged; and in good standing under the laws of the State of Washington
and of each other jurisdiction in which qualification is required.
 
(ii) Corporate Power and Authority. The execution, delivery and performance by
the Company of this Agreement have been duly authorized by all necessary action
of the Company and do not and will not (A) require any consent or approval of
the Company's interest holders or any other body, entity or person; (B)
contravene the Company's articles of incorporation, by-laws, shareholders’
agreement or similar organizational documents of the Company; (C) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree determination or award presently in effect having applicability to the
Company; (D) result in a breach of or constitute a default under any agreement
or other instrument to which the Company is a party.
 
(iii) Legally Enforceable Agreement. This Agreement is the legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally.
 
(b)           Representations and Warranties of the Consultant. The Consultant
represents and warrants to and covenants with the Company that:
 
(i) Power and Authority. The execution, delivery and performance by the
Consultant of this Agreement, does not and will not (A) violate any provision of
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the
Consultant; (ii) result in a breach of or constitute a default under any
agreement or other instrument to which the Consultant is a party.
 
(ii) No Third Party Approval, etc. The execution, delivery and performance by
the Consultant of this Agreement do not and will not require any consent or
approval of any third party individual or entity.
 
 (iii) Legally Enforceable Agreement. This Agreement is the  legal, valid and
binding obligation of the Consultant, enforceable against him in accordance with
its terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency and other similar laws affecting creditors'
rights generally.
 
 
5

--------------------------------------------------------------------------------

 
 
12.           Indemnity by the Company.  The Company shall protect, defend,
indemnify and hold Consultant and his assigns and attorneys, accountants,
agents, consultants and employees harmless from and against all losses,
liabilities, damages, judgments, claims, counterclaims, demands, actions,
proceedings, cost and expenses (including reasonable attorneys fees) of every
kind and character resulting from, relating to or arising out of (i) the
inaccuracy, non-fulfillment or breach of any representation warranty, covenant
or agreement made by the Company; (ii) any legal action, including any
counterclaim, representation, warranty, covenant or agreement made by the
Company; or (iii) negligent or willful misconduct, occurring during the term
hereof, or thereafter, with respect to any decisions made by the Company; or
(iv) any action by third parties.
 
13.           Indemnity by the Consultant.   Consultant shall protect, defend,
indemnify and hold the Company and its assigns and attorneys, accountants,
agents, consultants, officers, directors, affiliates, and employees harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, cost and expenses (including
reasonable attorneys fees) of every kind and character resulting from, relating
to or arising out of (i) the inaccuracy, non-fulfillment or breach of any
representation warranty, covenant or agreement made by the Consultant; (ii) any
legal action, including any counterclaim, representation, warranty, covenant or
agreement made by the Consultant or any third party; (iii) negligent or willful
misconduct, occurring during the Term hereof, or thereafter, with respect to any
decisions made by the Consultant; or (iv) any action by third parties.
 
14.           Conflict of Interest.  Consultant and the Company hereby agree
that there is no conflict of interest in connection with the retention by the
Company of the Consultant pursuant to this Agreement or the acceptance of this
Agreement by the Consultant.
 
15.           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach.
 
16.           Notices.  All notices and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (i) when delivered in person, (ii) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(iii) three (3) business days after being mailed by registered or certified
first class mail, postage prepaid, return receipt requested, to the parties
hereto at:
 
If to the Company, to:
Integral Technologies, Inc.
 
805 W. Orchard Drive, Suite 7
 
Bellingham, WA 98225
 
Fax: 360-752-1983
       
If to the Consultant, to:
Mr. Herbert C. Reedman, Jr.
 
220 Commerce Drive, Suite 205
 
Fort Washington, PA
 
19034


 
6

--------------------------------------------------------------------------------

 
 
17.           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all other communications, whether written or oral. This Agreement
may be modified or amended only by a writing signed by the party against whom
enforcement is sought.
 
18.           Severability.  The invalidity of all or any part of any provision
of this Agreement shall not render invalid the remainder of this Agreement or
the remainder of such provision.  If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only so broad
as is enforceable.
 
19.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the law of the State of Washington
without giving effect to the principles of conflicts of law thereof.  The
parties each hereby submit themselves for the sole purpose of this Agreement and
any controversy arising hereunder to the exclusive jurisdiction of the state
and/or federal courts in the State of Washington.
 
20.           Headings/Gender.  The headings herein are inserted only as a
matter of convenience and reference, and in no way define, limit or describe the
scope of this Agreement or the intent of the provisions thereof.  Whenever the
context shall so require, all words herein in the male gender shall include the
female or neutral gender, and vice versa, and all singular words shall include
the plural, and vice versa.
 
21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.
 
22.           Other Instruments.  The parties shall execute such other and
further instruments as are or may become necessary or convenient to effectuate
and carry out this Agreement.
 
23.           Assignment. This Agreement and the rights, duties and obligations
hereunder may not be assigned or delegated by Consultant without the prior
written consent of the Company. Any assignment or delegation of rights, duties
or obligations hereunder made without the prior written consent of the Company
shall be void and of no effect.
 
24.           Successors, Assigns et al.  This Agreement and the provisions
hereof shall be binding upon and shall inure to the benefit of each of the
parties and their respective successors, assigns, heirs, executors,
administrators or personal representatives, as appropriate.
 
25.           Dispute Resolution and Governing Law. Company and Consultant agree
to initiate and maintain any legal action in jurisdictions designated in Section
21 and below, and irrevocably consent to exclusive personal jurisdiction and
venue therein. Should Consultant bring legal action against the Company, the
Consultant shall irrevocably agree that it will be brought and maintained on an
individual basis (and not consolidated with similar cases, such as class
actions, aggregated actions, or mass actions).  Any action brought by Company or
Consultant shall be filed within one (1) year after the claim arises or be
barred. Furthermore, except for injunctive relief, all disputes arising out of
or relating to this Agreement or the subject matter thereof involving less than
one million dollars ($1,000,000.00) shall be submitted to arbitration
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules and heard before a single arbiter.   The parties
agree that if an issue arises as to whether any matter related to this Agreement
is subject to arbitration, the arbiter shall decide said issue.  The arbiter
shall be selected according to the procedures set by AAA.  If a party to the
arbitration fails or refuses to pay the fees of AAA, then any other party to the
arbitration may pay said fees and proceed with the arbitration.  The location of
the arbitration shall be in Seattle, Washington. The arbiter’s award may be
entered as a judgment in any court of competent jurisdiction.  The Federal
Arbitration Act shall govern the interpretation, enforcement and all proceedings
in the arbitration.  Disputes involving amounts exceeding the above dollar limit
are not subject to arbitration and may be taken directly to court by either
party. The parties agree that U.S. District Courts can hear cases involving
copyright issues between them.
 
 
7

--------------------------------------------------------------------------------

 
 
26.           Injunctive Relief. The parties acknowledge that a violation or
attempted violation of this Agreement may cause damage to the Company or
Consultant as will be irreparable, the exact amount of which would be difficult
to ascertain and for which there may be no adequate remedy at law. Accordingly,
the parties agree that the Company or Consultant, as appropriate, shall be
entitled to an injunction issued by any court of competent jurisdiction,
restraining such violation or attempted violation of this Agreement by the party
complained of or its affiliates, partners, or agents. The parties agree that no
bond or other security shall be required in connection with such injunction.
 
27.           Survival of Representations, Warranties and Covenants.  Unless
otherwise specifically indicated otherwise, all representations, warranties and
covenants contained herein or made pursuant to this Agreement, including those
in Section 12 hereof, shall survive and shall continue in full force and effect
to the extent necessary to effectuate the purposes of this Agreement.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 
 

  INTEGRAL TECHNOLOGIES, INC.      
 
By:
/s/ William S. Robinson     William S. Robinson Chairman and CEO

 
 

  HERBERT C. REEDMAN, JR.      
 
By:
/s/ Herbert C. Reedman, Jr.

 
 
8

--------------------------------------------------------------------------------